Title: To George Washington from John Pendleton, 15 December 1771
From: Pendleton, John
To: Washington, George



Dear Sir
Fredericksburg, Decr 15. 1771.

You’ll Receive with this: A Letter from Colo. Bernd Moore, & one from my Bror Edmd Pendleton: the latter informs me that the late Steward for Colo. Custis’s Estate, is Dead; & Advis’d me

to Apply to you for the Business—I came thus far, in hopes I should meet you, on yr Way to the Court of Oyer; but as yo. are not come, I suppose you do not intend there.
The Business I am now Engagd in, prevents my coming up to yr House; but if you are willing to Employ me in that Estate; be pleas’d to Signifie it, in a line by the Post to my Bror Edmd and I will go to any place you shall direct and Doubt not but I discharge that trust, to my Credit, & your Satisfaction and am Sr yr mo. Obedt hble Servt

John Pendleton

